
	
		I
		111th CONGRESS
		2d Session
		H. R. 5898
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Buy American Act to require each department
		  or independent establishment to conduct an annual audit of its contracts for
		  compliance with such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy America Accountability Act of
			 2010.
		2.Audit of
			 contracts requiredSection 2
			 of the Buy American Act (41 U.S.C. 10a) is amended by adding at the end the
			 following new subsection:
			
				(c)Audit of
				contracts required
					(1)In
				generalNot later than 90 days after the end of a fiscal year,
				the head of each department or independent establishment shall submit to
				Congress a report that contains an evaluation performed by such department or
				independent establishment of contractor compliance with the provisions of this
				Act for at least 10 percent of the contracts awarded by the department or
				independent establishment during that fiscal year for the procurement of
				articles, materials, or supplies.
					(2)Public
				availabilityThe head of each Federal agency submitting a report
				under paragraph (1) shall make the report publicly available to the maximum
				extent practicable.
					(3)Exception for
				the intelligence communityThe report required under this subsection
				shall not cover acquisitions made by an agency, or component thereof, that is
				an element of the intelligence community as specified in, or designated under,
				section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
					.
		
